Citation Nr: 1647908	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-20 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post gastrectomy secondary to ulcers with residuals of gastroesophageal reflux disease (GERD), rated as 20 percent disabling.

2.  Entitlement to service connection for a stomach condition, to include bowel obstruction.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION 

The Veteran served on active duty in the United States Air Force from June 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued a previously-assigned 20 percent rating for status post gastrectomy and denied service connection for a stomach condition.

The Board notes that the Veteran's representative, in a September 2016 Informal Hearing Presentation (IHP), asserted the Veteran's entitlement to a TDIU due to his service-connected disabilities.  As the Veteran is seeking the highest rating possible for his gastrointestinal symptomatology and there is evidence of unemployability, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (entitlement to TDIU is not a separate issue that must be raised with specificity; rather, it is a component of an increased rating claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his gastrointestinal symptomatology is worse than his current 20 percent disability rating reflects, and that he is entitled to a separate rating for a stomach condition, to include bowel obstruction.  He has also reported that he was forced to stop working in 2008 due to his service-connected disabilities.  In the September 2016 IHP, his representative requested that the Veteran be provided a new VA examination for his claimed conditions.  The representative noted that the most recent examination was conducted in July 2010, more than six years ago, and the results do not accurately reflect the Veteran's current disability picture.  Upon review, the Board agrees that another VA examination is warranted.  In addition, it appears there are outstanding VA medical records which must be associated with the claims file.  As the three claims on appeal are inextricably intertwined, the entire appeal must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from August 2010 to the present.

2.  Ensure that all VCAA notice and assistance obligations are satisfied concerning entitlement to a TDIU, to include contacting the Veteran's former employers for information regarding his employment.

3.  Then, schedule the Veteran for a VA examination with a gastroenterologist to determine the current nature and severity of his service-connected status post gastrectomy secondary to ulcers with residuals of GERD.  The examiner should review the claims file, conduct any studies and/or tests deemed necessary, and fully describe all symptomatology and functional deficits associated with this condition.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a distinct stomach condition, to include a bowel obstruction, that was incurred in service, or was caused or permanently aggravated by his service-connected gastrectomy.  The examiner should specifically discuss the Veteran's lay statements and his medical history, particularly his report of bowel obstruction diagnosed in 1985 with subsequent surgical intervention.

4.  After the development requested above has been completed, readjudicate the claims on appeal, including the issue of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

